Citation Nr: 1828281	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability manifested by recurrent dislocation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The AOJ readjudicated the claim in a February 2017 supplemental statement of the case (SSOC) and returned the appeal to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the prior remand, the Board indicated that a January 2012 VA examination was inadequate for rating purposes.  The Board explained that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  The Board directed to AOJ to arrange for a VA examination of the Veteran's left shoulder disability that satisfied the criteria outlined in Correia.

Unfortunately, a review of the November 2016 VA examination report reflects that while the examiner tested both shoulder joints and addressed pain with weight-bearing, the other factors were not addressed.  Consequently, the Board must remand the appeal to the AOJ for compliance with the prior Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain ongoing treatment records pertinent to the Veteran's left shoulder disability from the Bronx VA Medical Center (VAMC) and other related clinics dating since December 2016.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Bronx VAMC and other related clinics dating since December 2016.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left shoulder disability.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.  

The examination should be conducted in accordance with the current disability benefits questionnaire (DBQ) for the shoulder, to include testing for pain on both active and passive motion, in weight bearing and nonweight-bearing, and testing of the opposite joint consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the examiner must address the frequency, duration, characteristics, severity, and functional loss due to any flare-ups of the Veteran's left shoulder disability.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, after taking any additional development action deemed necessary, including referral for extraschedular consideration if warranted by the evidence of record (the Veteran's representative raised the issue of an extraschedular rating in September 2012 correspondence), readjudicate the issue of entitlement to a rating in excess of 20 percent for the left shoulder disability.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

